In the early part of 1935, respondent was awarded $14 a week alimony for her support and the maintenance of two minor children of the marriage. The petitioner-appellant recently applied for a modification of this order. The two children have grown up and they are gainfully employed as *Page 359 
is also the respondent. Appellant remarried. For a time his present wife was employed. Poor health now forbids that she work.
The learned advisory master reduced the alimony to $13 a week. We do not think that was sufficient. Since the facts in each case of this class differ, long recitations of the proofs serve no useful purpose nor can any satisfactory single rule be laid down. Each case must stand on its own merits. From our examination of the record, we think the alimony should have been reduced to $8 per week.
The order appealed from is so modified.
For modification — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 14.